Dismissed and Memorandum Opinion filed December 13, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00805-CV

                        AMY CHANG, CPA, Appellant

                                       V.
            YONG LIN AND WIFE, XUEFANG YANG, Appellees

                   On Appeal from the 295th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-15422A

                 MEMORANDUM                     OPINION


      Appellant filed a notice of appeal from an interlocutory order denying
appellant’s motion to dismiss filed pursuant to Texas Rule of Civil Procedure 91a.
Rule 91a allows a party to move to dismiss a cause of action on the ground that it
has no basis in law or in fact. See Wooley v. Schaffer, 447 S.W.3d 71, 74 (Tex.
App.—Houston [14th Dist.] 2014, pet. filed). An order denying a motion to
dismiss is an interlocutory order. Appellate courts have jurisdiction to consider
immediate appeals of interlocutory orders only if a statute explicitly provides
appellate jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). The
substance of the Rule 91a motion does not challenge the trial court’s subject-matter
jurisdiction and therefore there is no arguable basis for an interlocutory appeal
under section 51.014(a)(8) of the Texas Civil Practice and Remedies Code.
Because there is no statutory authorization, an interlocutory appeal is not permitted
in this situation. S. Cent. Houston Action v. Stewart, 14-15-00088-CV, 2015 WL
1508699, at *1 (Tex. App.—Houston [14th Dist.] Mar. 31, 2015, no pet.) (holding
that appellate court has no jurisdiction over the denial of a motion to dismiss under
Rule 91a). On November 14, 2016, the court notified the parties that the appeal
would be dismissed for want of jurisdiction unless any party filed a response on or
before November 28, 2016, demonstrating this court’s jurisdiction over the appeal.
No response was filed.

      The appeal is ordered dismissed.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                          2